Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 06/27/2022 has been entered and made of record.
Claims 1-20 are pending.



REASON FOR ALLOWANCE




The claimed invention is a identification device/method with the distinct limitation (emphasis added):  “An identification device for extracting a feature from an image using a laser pattern, the identification device comprising: a laser output part configured to output a laser; a first camera coupled to a laser filter and configured to generate a first image including a pattern of the laser reflected from an object, wherein the pattern has an interval with another pattern, wherein the interval between the pattern is a specific distance; a second camera configured to capture an area overlapping an area captured by the first camera to generate a second image; and a controller configured to synchronize the first camera, the second camera, and the laser output part based on a moving speed of the identification device; determine a short distance object and a long distance object relative to the identification device, wherein the short distance object reflects the pattern and the long distance object does not reflect the pattern, generate a mask for distinguishing an effective area by removing the long distance object using the pattern included in the first image, wherein the effective area includes an area with the short distance object; and extract a feature from the second image by applying the mask to the second image.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488